— Appeal by the defendant from a judgment of the Supreme Court, Kings County (Kooper, J.), rendered December 9, 1982, convicting him of murder in the second degree, manslaughter in the first degree and criminal possession of a weapon in the second degree, upon a jury verdict, and imposing sentence.
*610Ordered that the judgment is affirmed.
The defendant’s contention that the court admitted testimony which amounted to impermissible bolstering was not preserved for review as a matter of law (see, CPL 470.05 [2]; People v Thomas, 50 NY2d 467; People v Cummings, 109 AD2d 748), and in view of the overwhelming evidence of the defendant’s guilt, we decline to invoke our interest of justice jurisdiction to review it.
Finally, we decline to disturb the sentence imposed (see, People v Suitte, 90 AD2d 80). Mollen, P. J., Mangano, Niehoff and Weinstein, JJ., concur.